
	
		II
		110th CONGRESS
		2d Session
		S. 2916
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure greater transparency in the Federal contracting
		  process, and to help prevent contractors that violate criminal laws from
		  obtaining Federal contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteeing Real Accountability in
			 Federal Transactions Act.
		2.Requirement to notify
			 Inspectors General of certain violations related to certain Federal
			 contracts
			(a)Notification of
			 certain contract violations
				(1)RequirementA
			 covered contractor shall submit written notification to the Office of Inspector
			 General of the Executive agency that awarded the covered contract whenever the
			 contractor has reasonable grounds to believe that the contractor, or a
			 principal, employee, agent, or subcontractor of the contractor, has committed a
			 violation of Federal criminal law, or has received a significant overpayment,
			 in connection with the bidding for, or award or performance of, the covered
			 contract or any subcontract under the contract.
				(2)Cause for
			 debarment or suspensionA knowing violation to notify an
			 Inspector General of a violation or overpayment covered by paragraph (1) shall
			 be a cause for debarment or suspension of the covered contractor.
				(3)Timing of
			 notificationA notification under paragraph (1) shall be
			 submitted within 14 days after the contractor becomes aware of the violation or
			 overpayment.
				(4)Copy of
			 notificationA copy of any notification under paragraph (1) shall
			 be submitted by the contractor to the contracting officer for the
			 contract.
				(5)PublicationViolations
			 and overpayments reported under paragraph (1) shall be listed on the searchable
			 website established and maintained under section 2(b) of the Federal Funding
			 Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101
			 note).
				(b)Annual report
			 on violations and overpaymentsNot later than 180 days after the
			 date of the enactment of this Act, and annually thereafter, the Director of the
			 Office of Management and Budget, in consultation with the heads of Executive
			 agencies awarding covered contracts, shall submit to Congress a report on
			 violations of Federal criminal law and significant overpayments that have
			 occurred in connection with the award or performance of covered contracts and
			 subcontracts under such contracts.
			3.Restrictions on
			 whistleblowing prohibited
			(a)ProhibitionNo covered contractor may prohibit or
			 restrict any person from engaging in any action for which a protection against
			 reprisal is provided under section 315(a) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 265(a)) or section 2409(a) of
			 title 10, United States Code.
			(b)Invalidity of
			 restrictions on protected actionsAny clause or provision of a covered
			 contract or an employment contract between a covered contractor and an employee
			 performing work under a covered contract that purports to limit or restrain an
			 individual from engaging in any of the actions described in section 315(a) of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 265(a))
			 or section 2409(a) of title 10, United States Code, as a condition of the
			 contract or employment under the contract shall be invalid and void as
			 violative of public policy, whether in force before, on, or after the date of
			 the enactment of this Act.
			4.DefinitionsIn this Act:
			(1)The term
			 covered contract means any contract in an amount greater than
			 $1,000,000, whether performed inside or outside the United States. The term
			 includes a contract for commercial items.
			(2)The term
			 covered contractor means an entity performing a covered contract
			 awarded by an executive agency.
			(3)The term
			 Executive agency has the meaning provided in section 105 of title
			 5, United States Code.
			5.ApplicabilityThis Act applies to all work performed under
			 covered contracts, whether the work is performed inside or outside the United
			 States.
		
